DETAILED ACTION

Summary
This is the initial Office Action based on the Solar Panel System filed January 27, 2021.
Claims 1-3 and 6-16 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “the flat surface” on line 4.
It is unclear of “the flat surface” recited on line 4 of claim 1 is referring to the “substantially flat support surface” recited on line 3 of claim 1 or if “the flat surface” recited on line 4 of claim 1 is referring to an entirely different flat surface altogether. Appropriate correction is required.
Amending “the flat surface” to “the flat support surface” would overcome the objection. 
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “the support surface” on line 5. 
It is unclear of “the support surface” recited on line 5 of claim 1 is referring to the “substantially flat support surface” recited on line 3 of claim 1 or if “the support surface” recited on line 5 of claim 1 is referring to an entirely different flat surface altogether. Appropriate correction is required.
Amending “the support surface” to “the flat support surface” would overcome the objection.
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “the air inlet” on line 8, and again throughout the claims.
It is unclear if “the air inlet” recited on line 8 of claim 1 is referring to any of the “at least one air inlet” recited on line 5 of claim 1, and if so which of the at least one air inlet, or if “the air inlet” recited on line 8 of claim 1 is referring to an entirely different air inlet altogether. Appropriate correction is required.
Amending “the air inlet” to “the at least one air inlet” would overcome the objection.
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “the air outlet between adjacent solar panels” on line 1-2.
It is unclear if “the air outlet between adjacent solar panels” recited on line 1-2 of claim 3 is referring to any of the “at least one air outlet between adjacent solar panels” recited on line 6 of claim 1, and if so which of the at least one air outlet between adjacent solar panels, or if “the air outlet between adjacent solar panels” recited on line 1-2 of claim 3 is referring to an entirely different air outlet between adjacent solar panels altogether. Appropriate correction is required.
Amending “the air outlet between adjacent solar panels” to “the at least one air outlet between adjacent solar panels” would overcome the objection.
Claim 6 is objected to because of the following informalities:  
Claim 6 recites, “the angle” on line 2.
It is unclear if “the angle” recited on line 2 of claim 6 is referring to the “angle of inclination” recited on line 14 of claim 1 or if “the angle” recited on line 2 of claim 6 is referring to an entirely different angle altogether. Appropriate correction is required.
Amending “the angle” to “the angle of inclination” would overcome the objection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the array essentially arranged parallel to and a distance from the plane of a substantially flat support surface”.
It is unclear as to the scope of structures of the array encompassed by the phrase “essentially arranged parallel to and a distance from the plane of a substantially flat support surface” and what structures of the array are specifically excluded by the phrase “essentially arranged parallel to and a distance from the plane of a substantially flat support surface” because it is unclear as to what limitations the terms “essentially” and “substantially” definitely impart on the claimed array. Dependent claims are rejected for dependency.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the plane of a substantially flat support surface" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one “plane of a substantially flat support surface”, it is unclear as to what “the plane of a substantially flat support surface” recited on line 3 of claim 1 is referring to. Dependent claims are rejected for dependency.
Amending “the plane of a substantially flat support surface” to “a plane of a flat support surface” would overcome the rejections. 
Claim 1 recites the limitation "the sea surface" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one “sea surface”, it is unclear as to what “the sea surface” recited on line 3 of claim 1 is referring to. Dependent claims are rejected for dependency.
Amending “the sea surface” to “a sea surface” would overcome the rejections.
Claim 1 recites the limitation "the plane of the array" on line 9.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one “plane of the array”, it is unclear as to what “the plane of the array” recited on line 9 of claim 1 is referring to. Dependent claims are rejected for dependency.
Amending “the plane of the array” to “a plane of the array” would overcome the rejections.
Claim 1 recites the limitation "the space defined between the support surface and the array" on line 9-10.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one “space defined between the support surface and the array”, it is unclear as to what “the space defined between the support surface and the array” recited on line 9-10 of claim 1 is referring to. Dependent claims are rejected for dependency.
Amending “the space defined between the support surface and the array” to “a space defined between the support surface and the array” would overcome the rejections.
Claim 1 recites the limitation "the support" on line 13.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency.
Claim 1 recites the limitation "the angle of inclination" on line 14.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency.
Claim 3 recites the limitation "the outlet between the support surface and the array" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the speed or force of air" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one “speed or force of air”, it is unclear as to what “the speed or force of air” recited on line 2 of claim 6 is referring to. 
Amending “the speed or force of air” to “a speed or force of air” would overcome the rejection. 
Claim 9 recites the limitation "the outlet opening" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the area of the outlets" on line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one “area of the outlets”, it is unclear as to what “the area of the outlets” recited on line 2-3 of claim 10 is referring to. 
Amending “the area of the outlets” to “an area of the outlets” would overcome the rejection.
Claim 10 recites the limitation "the distance between the air inlet and the respective air outlet" on line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one “distance between the air inlet and the respective air outlet”, it is unclear as to what “the distance between the air inlet and the respective air outlet” recited on line 3-4 of claim 10 is referring to. 
Amending “the distance between the air inlet and the respective air outlet” to “a distance between the air inlet and the respective air outlet” would overcome the rejection.
Claim 10 recites the limitation "the respective air outlet" on line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the shadow of the array" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one “shadow of the array”, it is unclear as to what “the shadow of the array” recited on line 2 of claim 12 is referring to. 
Amending “the shadow of the array” to “a shadow of the array” would overcome the rejection.
Claim 12 recites the limitation "the air stream" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one “air stream”, it is unclear as to what “the air stream” recited on line 3 of claim 12 is referring to. 
Amending “the air stream” to “an air stream” would overcome the rejection.
Claim 13 recites the limitation "the air flow" on line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suma (U.S. Pub. No. 2010/0247302 A1).
With regard to claim 1, Suma discloses a solar panel system, comprising: 
an array of solar panels (such as the 9 top most solar panels 26/30 on each side of the building depicted in Fig. 3, 4, 8, and annotated Fig. 8 below, cited to read on the claimed “array of solar panels” because the cited 9 top most solar panels 26/30 form an arrangement of solar panels; see [0035]), 

    PNG
    media_image1.png
    625
    859
    media_image1.png
    Greyscale

Annotated Fig. 8
the array essentially arranged parallel to and a distance from the plane of a substantially flat support surface, such as a roof or the sea surface (as depicted in Fig. 8 and annotated Fig. 8 above, the cited array is cited to read on the claimed “essentially arranged parallel to and a distance from the plane of a substantially flat support surface, such as a roof or the sea surface” because the cited array, the arrangement, is arranged parallel to and a vertical distance from a horizontal plane of the depicted flat support surface and because each solar panel 26/30 of the cited array is depicted as arranged horizontally parallel to and a vertical distance from a plane of the flat support surface), 
each solar panel inclined with respect to the array and thus to the flat surface (see Fig. 3, 4, 8, and annotated Fig. 8 above and [0035-0036] teaching controllable panels 26/30 can be adjusted to position the panels at an angle which is cited to provide for the claimed “inclined with respect to the array and thus to the flat surface” because each cited solar panel 26/30 is structurally capable of being inclined with respect to the cited array, the horizontal arrangement of panels, and the flat surface), with; 
at least one air inlet, between the support surface and the array (such as depicted in Fig. 8 and annotated Fig. 8 above, at least one air inlet at the bottom most 26 on the left side of the building between the cited horizontal flat support surface and the cited array);
at least one air outlet between adjacent solar panels in the array (such as depicted in Fig. 8 and annotated Fig. 8 above, air outlets between adjacent solar panels 26/30 in the array); characterized in that 
a duct for air is formed from the air inlet to the at least one air outlet, by at least two walls that extend from the support surface toward the plane of the array and flank the space defined between the support surface and the array at two opposite sides, adjacent to a side that comprises the at least one air inlet (as depicted in Fig. 3, 4, and 8, a duct for air is formed from the cited at least one air inlet to the cited at least one air outlet, by at least two walls that extend vertically from the support surface toward a horizontal plane of the cited array and flank a space defined between the cited support surface and the cited array at two opposite sides, adjacent to a side that comprises the at least one air inlet); and wherein the air inlet comprises 
a spoiler that directs wind toward the at least one air outlet (such as the bottom most panel 26 on the left side of the building depicted in Fig. 8 and annotated Fig. 8 above as directing wind towards the cited at least one air outlet cited to read on the claimed “spoiler” as it functions to direct airflow to the cited air outlets), wherein 
the spoiler is inclined with respect to the support (see [0035-0037] teaching controllable panels 26/30 can be adjusted to position the panels at an angle which is cited to read on the claimed “the spoiler is inclined with respect to the support” because the cited spoiler, bottom most panel 26, is structurally capable of being inclined at an angle with respect to the cited flat support surface) and wherein 
the spoiler is movable in order to amend the angle of inclination (see [0035-0037] teaching controllable panels 26/30 can be adjusted to position the panels at an angle).
With regard to claim 2, Suma teaches comprising
a further air outlet between the support surface and the array (as depicted in Fig. 8 and annotated Fig. 8 above, a further air outlet between the support surface and the array at the bottom most panel 26/30 on the right side of the building).
With regard to claim 3, Suma teaches wherein
the air outlet between adjacent solar panels and the outlet between the support surface and the array are the sole outlets for air (as depicted in Fig. 8 and annotated Fig. 8 above, the cited at least one air outlet between solar panels and between, in the rejection of claim 2 above, the cited outlet between the support surface and the array are the sole outlets for air).
With regard to claim 6, Suma discloses 
configured for adjusting the angle in dependence of the speed or force of air at the air inlet (see [0037] control of adjusting panels 26/30 in response to wind velocity conditions). 
With regard to claim 8, Suma discloses comprising
a second spoiler at the further air outlet between the support surface and the array (such as the bottom most panel 26 on the right side of the building depicted in Fig. 8 and annotated Fig. 8 above at the cited further air outlet cited to read on the claimed “spoiler” as it functions to direct airflow).
With regard to claim 9, Suma discloses wherein
the second spoiler is movable between a first position where air flow through the outlet opening is allowed and a second position wherein air flow is prohibited in order to force air to flow out via the at least one outlet between adjacent solar panels in the array (see [0035] teaching open or closed/blocked position; see [0037] teaching panels 26 movable via pre-programmable control system 32 operable remotely, automatically, or manually which is cited to read on the claimed “the second spoiler is movable between a first position where air flow through the outlet opening is allowed and a second position wherein air flow is prohibited in order to force air to flow out via the at least one outlet between adjacent solar panels in the array” because the cited second spoiler is structurally capable of moving between a first position where air flow through the outlet opening is allowed and a second position wherein air flow is prohibited in order to force air to flow out via the at least one outlet between adjacent solar panels in the array).
With regard to claim 10, Suma discloses comprising
multiple air outlets between adjacent solar panels in the array, wherein the area of the outlets is proportional to the distance between the air inlet and the respective air outlet, to allow an even air flow along each solar panel (as depicted in Fig. 8 and annotated Fig. 8 above, multiple air outlets between adjacent solar panels in the array at the right side of the building, wherein the area of the outlets is proportional to the distance between the air inlet and the respective air outlet, to allow an even air flow along each solar panel).
With regard to claim 11, Suma discloses a solar panel system, comprising:
an array of solar panels (such as the 9 top most solar panels 26/30 on each side of the building depicted in Fig. 3, 4, 8, and annotated Fig. 8’ below, cited to read on the claimed “array of solar panels” because the cited 9 top most solar panels 26/30 form an arrangement of solar panels; see [0035]), 

    PNG
    media_image2.png
    382
    522
    media_image2.png
    Greyscale

Annotated Fig. 8’
the array essentially arranged parallel to and a distance from the plane of a substantially flat support surface, such as a roof or the sea surface (as depicted in Fig. 8 and annotated Fig. 8’ above, the cited array is cited to read on the claimed “essentially arranged parallel to and a distance from the plane of a substantially flat support surface, such as a roof or the sea surface” because the cited array, the arrangement, is arranged parallel to and a vertical distance from a horizontal plane of the depicted flat support surface and because each solar panel 26/30 of the cited array is depicted as arranged horizontally parallel to and a vertical distance from a plane of the flat support surface), 
each solar panel inclined with respect to the array and thus to the flat surface (see Fig. 3, 4, 8, and annotated Fig. 8’ above and [0035-0036] teaching controllable panels 26/30 can be adjusted to position the panels at an angle which is cited to provide for the claimed “inclined with respect to the array and thus to the flat surface” because each cited solar panel 26/30 is structurally capable of being inclined with respect to the cited array, the horizontal arrangement of panels, and the flat surface), with; 
at least one air inlet, between the support surface and the array (such as depicted in Fig. 8 and annotated Fig. 8’ above, at least one air inlet at the bottom most 26 on the left side of the building between the cited horizontal flat support surface and the cited array);
at least one air outlet between adjacent solar panels in the array (such as depicted in Fig. 8 and annotated Fig. 8’ above, air outlets between adjacent solar panels 26/30 in the array); characterized in that 
a duct for air is formed from the air inlet to the at least one air outlet, by at least two walls that extend from the support surface toward the plane of the array and flank the space defined between the support surface and the array at two opposite sides, adjacent to a side that comprises the at least one air inlet (as depicted in Fig. 3, 4, and 8, a duct for air is formed from the cited at least one air inlet to the cited at least one air outlet, by at least two walls that extend vertically from the support surface toward a horizontal plane of the cited array and flank a space defined between the cited support surface and the cited array at two opposite sides, adjacent to a side that comprises the at least one air inlet); and wherein the air inlet comprises 
a spoiler that directs wind toward the at least one air outlet (such as the bottom most panel 26 on the left side of the building depicted in Fig. 8 and annotated Fig. 8’ above as directing wind towards the cited at least one air outlet cited to read on the claimed “spoiler” as it functions to direct airflow to the cited air outlets), wherein 
the spoiler is inclined with respect to the support (see [0035-0037] teaching controllable panels 26/30 can be adjusted to position the panels at an angle which is cited to read on the claimed “the spoiler is inclined with respect to the support” because the cited spoiler, bottom most panel 26, is structurally capable of being inclined at an angle with respect to the cited flat support surface) and wherein 
the spoiler is movable in order to amend the angle of inclination (see [0035-0037] teaching controllable panels 26/30 can be adjusted to position the panels at an angle); comprising
an over pressure valve (as depicted in Fig. 8 and annotated Fig. 8’ above, an over pressure valve at the bottom most 26 on the right side of the building cited to read on the claimed over pressure valve as it is structurally capable of opening to allow air flow which would reduce pressure within the cited duct, see [0035-0037]).
With regard to claim 16, Suma discloses comprising 
an electric generator, arranged in the duct (12, Fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suma (U.S. Pub. No. 2010/0247302 A1) in view of Gross et al. (U.S. Pub. No. 2018/0076757 A1).
With regard to claim 7, dependent claim 6 is anticipated by Suma under 35 U.S.C. 102(a)(1) as discussed above.
Suma does not disclose wherein the configuration for adjusting the angle comprises a spring.
However, Gross et al. discloses a solar panel system (see Title and Abstract) and teaches a configuration for adjusting the angle of solar panels can include torsion springs which bias a force that tilts up the solar panel thereby requiring a lower-power or less expensive actuator to adjust the angle of the panel (see [0004]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the configuration for adjusting the angle in the system of Suma to include the torsion spring design suggested by Gross et al. because it would have provided a lower-power or less expensive actuator to adjust the angle of the panel.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suma (U.S. Pub. No. 2010/0247302 A1) in view of Dickson et al. (U.S. Pub. No. 2018/0093900 A1).
With regard to claim 12, independent claim 1 is anticipated by Suma under 35 U.S.C. 102(a)(1) as discussed above. Suma discloses a system with a roofing assembly 14 comprising the cited array of solar panels (see Fig. 3, 4, and 8).
Suma does not disclose comprising an air conditioning system, arranged in the shadow of the array of solar panels, wherein an exhaust is arranged such that it is not in the air stream to cool the solar panels.
However, Dickson et al. discloses an air conditioning system (see Abstract). Dickson et al. is analogous art because Dickson et al., like applicant, is concerned with air conditioning systems. Dickson et al. teaches the air conditioning system can be integrated in a building to provide conditioned air (see [0004] and Fig. 1F). Dickson et al. teaches an exhaust is designed as an outdoor exhaust air output port (see [0009]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the roofing assembly in the system of Suma to include an air conditioning system, as suggested by Dickson et al., because it would have provided for conditioned air. 
Suma, as modified to include the building integrated air conditioning system of Dickson et al. above, teaches the air conditioning system arranged in the shadow of the array of solar panels because the cited air conditioning system is arranged within the roofing assembly which is below the cited array of solar panels.
Suma, as modified to include the building integrated air conditioning system of Dickson et al. above, teaches an exhaust is arranged such that it is not in the air stream to cool the solar panels because the cited air conditioning system comprises an exhaust designed as an outdoor exhaust air output port.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suma (U.S. Pub. No. 2010/0247302 A1) in view of Yamashita (JP 2013-193567).
With regard to claim 13, independent claim 1 is anticipated by Suma under 35 U.S.C. 102(a)(1) as discussed above.
Suma does not disclose comprising a spherical spoiler below each panel to increase the air flow.
However, Yamashita discloses a spoiler (see Fig. 1-2 cited to read on the claimed “spherical spoiler” because it includes spherically shaped recesses and functions to direct air flow). Yamashita is analogous art because Yamashita et al., like applicant, is concerned with structures for directing air flow, spoilers. Yamashita teaches the spoiler design improves aerodynamic force (see [0013]). 
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the non-light receiving surface of the solar panels in the system of Suma to include the spoiler suggested by Yamashita because it would have provided for improved aerodynamic force. Suma, as modified by Yamashita above, teaches the cited spherical spoiler below each solar panel. 
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suma (U.S. Pub. No. 2010/0247302 A1) in view of Barkie et al. (U.S. Pub. No. 2017/0036217 A1).
With regard to claims 14 and 15, independent claim 1 is anticipated by Suma under 35 U.S.C. 102(a)(1) as discussed above.
Suma does not disclose comprising a smog filter.
However, Barkie et al. discloses an air filter (see [0022] “electrostatic air filters” cited to read on the claimed “smog filter”). Barkie et al. is analogous art because Barkie et al., like applicant, is concerned with air filters. Barkie et al. teaches the electrostatic air filter including a cathode and anode in order to filter charged particles in the air stream (see [0022] “voltage potential difference is applied across the electrodes”).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the system of Suma to include an air filter, as suggested by Barkie et al., because it would have provided for filtering charged particles in the air stream. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 29, 2022